         Case 1:20-cv-01568-CJN Document 14-1 Filed 02/05/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                 )
AMERICAN BROADCASTING                            )
COMPANIES, INC.,                                 )
                                                 )
and                                              )
                                                 )
BENJAMIN GITTLESON,                              )      Civil Action No. 1:20-cv-01568 (CJN)
                                                 )
        Plaintiffs,                              )
                                                 )
v.                                               )
                                                 )
U.S. DEPARTMENT OF THE TREASURY,                 )
                                                 )
        Defendant.                               )
                                                 )

                                     [PROPOSED] ORDER

        Upon consideration of the Joint Status Report filed February 5, 2021, it is hereby

ORDERED that the parties shall file the next Joint Status Report by April 2, 2021.




Date:                                         __________________________

                                               HON. CARL J. NICHOLS
                                               United States District Judge




                                                 1
